Order unanimously reversed on the law without costs and matter remitted to Monroe County Family Court for further proceedings in accordance with the following Memorandum: Nonparties Gregory A. Franklin, Esq., Family Connections, Inc., and Family Tree Adoption Agency, Inc. (appellants) appeal from an order of Family Court, contending that the court erred in reducing their fees without affording them notice or an opportunity to be heard. We agree with appellants (see, Matter of Victor K., 223 AD2d 905, 906; Matter of Male Infant B., 96 AD2d 1055, 1056-1057; cf, Matter of Baby Girl [Andrea D.], 189 AD2d 763, 764). The court’s decision and order recites that it “requested additional breakdowns as to what services [the expenses reported by petitioners] covered” but no request appears in the record and it is impossible to determine who was directed to provide the additional breakdowns or how that request was communicated. We therefore reverse the order and remit the matter to Monroe County Family Court before a different Judge for a hearing on the reasonableness of the fees charged by appellants. (Appeals from Order of Monroe County Family Court, Kohout, J. — Counsel Fees.) Present — Green, J. P., Pine, Hayes and Scudder, JJ.